Case 8:20-cv-01956-PJM Document 1-1 Filed 07/01/20 Page 1 of 16




                       Bozzutto
Case 8:20-cv-01956-PJM Document 1-1 Filed 07/01/20 Page 2 of 16
Case 8:20-cv-01956-PJM Document 1-1 Filed 07/01/20 Page 3 of 16
Case 8:20-cv-01956-PJM Document 1-1 Filed 07/01/20 Page 4 of 16




               Fairfield Residential
                               
Case 8:20-cv-01956-PJM Document 1-1 Filed 07/01/20 Page 5 of 16



                        Greystar
Case 8:20-cv-01956-PJM Document 1-1 Filed 07/01/20 Page 6 of 16
Case 8:20-cv-01956-PJM Document 1-1 Filed 07/01/20 Page 7 of 16




                  JBG Smith
Case 8:20-cv-01956-PJM Document 1-1 Filed 07/01/20 Page 8 of 16
Case 8:20-cv-01956-PJM Document 1-1 Filed 07/01/20 Page 9 of 16




                       Kettler
Case 8:20-cv-01956-PJM Document 1-1 Filed 07/01/20 Page 10 of 16
Case 8:20-cv-01956-PJM Document 1-1 Filed 07/01/20 Page 11 of 16




                      Pinnacle
Case 8:20-cv-01956-PJM Document 1-1 Filed 07/01/20 Page 12 of 16




                       Tower
Case 8:20-cv-01956-PJM Document 1-1 Filed 07/01/20 Page 13 of 16
Case 8:20-cv-01956-PJM Document 1-1 Filed 07/01/20 Page 14 of 16




                       Wood
Case 8:20-cv-01956-PJM Document 1-1 Filed 07/01/20 Page 15 of 16




                        Berkshire
Case 8:20-cv-01956-PJM Document 1-1 Filed 07/01/20 Page 16 of 16




                        Vantage
